Bleckley, Judge.
Though the court had twice granted a new trial on similar verdicts, to leave the third verdict to stand was right, there being evidence that the train was running at unusual *348speed, and. that no effort was made to stop or slacken it, and the evidence being conflicting as to whether there were, or were not, bnshes and briers contiguous to the line of road, calculated to impede the mare in espaping to the open field. Even if the engine or cars did not touch the animal, she was probably not allowed as much time to get clear of danger as ordinary and reasonable care, even for the safety of the train, required. Her fall into the stock-gap of the company might not have Occurred (and of this the jury were to judge) if timely effort had been made to check the unusual speed at which the train was running. Why some effort was not made is wholly unexplained — see 46 Ind. R., 229; 48 Ga., 514.
Judgment affirmed.